Motion to dismiss appeal denied. Motion to dispense with printing granted insofar' as to permit the appeals to be heard on the original records, without printing the same, except that certified copies of the informations shall be substituted in place of the original informations, and upon typewritten or mimeographed appellants’ points, on condition that the appellants serve one copy of the typewritten or mimeographed appellants’ points upon the District Attorney of Bronx County and file 6 typewritten or 19 mimeographed copies of appellants’ points, together with the original records, with this court on or before March 28, 1961, with notice of argument for the May 1961 Term of this court, said appeals to be argued or submitted when reached. Concur — Breitel, J. P., Rabin, McNally, Stevens and Eager, JJ.